951 F.2d 360
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jose C. MAFNAS, Plaintiff-Appellant,Theodore R. Mitchell, Appellant,v.COMMONWEALTH OF THE NORTHERN MARIANA ISLANDS, and Robert A.Hefner, Defendants-Appellees.Jose C. MAFNAS, Petitioner-Appellant,Theodore R. Mitchell, Respondent-Appellant,v.COMMONWEALTH OF THE NORTHERN MARIANA ISLANDS, and Robert A.Hefner, Respondents-Appellees.
Nos. 90-16531, 91-15234.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 9, 1991.Decided Dec. 13, 1991.

Before ALDISERT*, GOODWIN and NOONAN, Circuit Judges.
ORDER**
Jose C. Mafnas and Theodore R. Mitchell appeal the award of sanctions against them by the Appellate Division of the District Court of the Northern Mariana Islands.   Due process requires that before the imposition of sanctions there be notice and opportunity to be heard.   Tom Growney Equipment, Inc. v. Shelley Irrigation Development, Inc., 834 F.2d 833 (9th Cir.1987).   The record does not show that the appellants had the opportunity to be heard before the court determined their liability to sanctions.   Accordingly, the order of the Appellate Division is
REVERSED AND REMANDED.



*
 The Honorable Ruggero J. Aldisert, Senior Circuit Judge, United States Court of Appeals for the Third Circuit, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3